Citation Nr: 0511120	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Salt Lake City, Utah Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The January 2004 supplemental statement of the case was the 
last time the RO made a determination concerning the 
veteran's entitlement to service connection for hearing loss 
and tinnitus.  Since then, additional evidence has been 
received, including a May 2004 audiological evaluation that 
showed a mild to severe sensorineural hearing loss and 
associated tinnitus.  This evidence has not been considered 
by the RO, and the veteran has not waived initial AOJ 
consideration of this evidence.  While the additional 
evidence was received beyond the 90 days provided for 
submission of additional evidence, the explanation in the 
veteran's letter accompanying the evidence may be accepted as 
a good cause motion for the submission (which has been 
granted).

The RO's denial of the veteran's claims was predicated at 
least in part on a finding that current disability was not 
shown.  The May 2004 audiological evaluation report shows 
that the veteran has sensorineural hearing loss and tinnitus.  
The veteran's military occupational specialty (MOS) was 
ordnanceman (explosive) placed him in a likely noise exposure 
environment.  Accordingly, a VA examination is indicated to 
determine whether the veteran has a hearing loss disability 
by VA standards, and whether any such disability (or 
tinnitus) is related to noise trauma in service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should arrange for an 
otolaryngologic examination (with 
audiometric studies) to determine whether 
the veteran has a hearing loss disability 
by VA standards, and whether any such 
disability or tinnitus present is related 
to his naval service/noise trauma 
therein.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  It 
should be established whether or not the 
veteran has hearing loss disability by VA 
standards and/or tinnitus, and if so, the 
examiner should opine whether it is at 
least as likely as not that the current 
hearing loss disability and/or tinnitus 
are related to the veteran's service (and 
specifically exposure to noise trauma 
therein).  The examiner should must 
explain the rationale for all opinions 
given.   

2. The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. No action 
is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


